                                                                  EXHIBIT 2




VIA EMAIL
Public Interest Legal Foundation
  c/o Noel Johnson, Esq.


                             May 3, 2019


Re:   Notice citing the National Voter Registration Act of 1993 (NVRA).



Dear Ms. Johnson:

       This letter responds to the above-referenced Notice, enclosed,
received by the N.C. State Board of Elections Office (“State Board
Office”) today by U.S. Mail. We are aware of communications between
the Public Interest Legal Foundation (PILF) and certain staff at the
State Board Office in recent months, and it appears a number of items
may have been misunderstood.
       Records are maintained and freely available for list maintenance
activities as to each registered voter, statewide, online:
ncVoter_Statewide.zip (468.7 MB). It was our understanding that PILF
was previously aware of that public file, which is updated weekly to
reflect current registration and list maintenance activities. From the
public file, PILF can identify each individual removed from the rolls, the
reason for that removal, and the date of removal. Additional information
is also available to you using that file. Our State has gone further and
made freely available individual voter participation history for all
voters, statewide, at no cost: nchist_Statewide.zip (264.4 MB).
       However, your Notice states that PILF’s request is fundamentally
for records affecting “registrations belonging to individuals who do not
satisfy the citizenship requirements for voting,” and your
correspondence to various counties further clarifies that you seek
“information obtained from the various agencies within the U.S.
Department of Homeland Security, North Carolina Department of
Motor Vehicles” and this Agency.




                                    1
       The State Board Office is unable to disclose the identity of
particular individuals in the manner you request, although we wish to
provide you an overview of the process and the reasons why individuals
cannot be identified in the manner sought.
       In 2013, the State Board Office sought to enhance its ability to
identify non-citizen registrants by entering an agreement with the U.S.
Department of Homeland Security (DHS) and the United States
Citizenship and Immigration Service (USCIS) to access their Systematic
Alien Verification for Entitlements (SAVE) Program, which allows state
agencies to query certain information regarding particular individuals’
citizenship status. Before the State Board was granted access to the
SAVE Program, however, DHS and USCIS required the State Board to
enter into a memorandum of agreement that outlined and restricted the
State Board’s use and reliance on data from the SAVE Program.
Additionally, the State Board was required to submit both the proposed
agreement and other documents to the United States Department of
Justice for preclearance under Section 5 of the Voting Rights Act. The
State Board entered into this agreement in September 2013 (the
“MOA”), enclosed.
       Use and disclosure of information obtained through SAVE is
strictly limited by the terms of our Agency’s MOA with DHS and USCIS.
We are required, for instance, to “use any information provided by DHS-
USCIS under this MOA solely for the purpose of determining the
eligibility . . . and limit use of such information accordance with this and
all other provisions of this MOA,” which expressly requires that the
Agency “protect its confidentiality, including ensuring that it is not
disclosed to any unauthorized person(s) without the prior written
consent of DHS-USCIS.” MOA at Sections IV(B)(1)(g) and (i), enclosed.
       The SAVE Program is most effectively queried using alien
identification numbers, which the State Board Office sought from the
Department of Motor Vehicles. We understand that information is
subject to nondisclosure under the Driver’s Privacy Protection Act
(DPPA).
       In addition to the above, the State Board Office and certain
county boards of elections continue to provide records sought by federal
law enforcement, as described in Numbered Memos 2018-09 and
2019-01, enclosed. We will not presently disclose the identity of any
prior or current registrant that may be subject to review by federal law
enforcement.




                                     2
       Our Agency conducts list maintenance activities in a transparent
manner consistent with the NVRA, and it has detailed investigatory
steps regarding the use of the SAVE Program data and DMV data. See
Post-Election Audit Report (April 21, 2017), enclosed. While the State
Board Office cannot provide information and data otherwise restricted
by agreement with federal agencies, the pendency of federal proceedings
affecting that data, or other federal statutes, our Agency has provided
broad access to list maintenance data for the entire state, supra.

       Understanding the restrictions on the discrimination of
particular data, we would ask that PILF please indicate what records it
now seeks. We look forward to providing all records to which you are
entitled under the NVRA.


Sincerely,


Josh Lawson
General Counsel

Encl.:       Memorandum of Agreement (2013)
             Post-Election Audit Report (2016), with copies of
             requested correspondence
             Numbered Memo 2019-01
             Numbered Memo 2018-09
             Notice Letter




                                   3
0
BACKGROUND   The N.C. State Board of Elections (NCSBE) is an independent and
             bipartisan agency charged with oversight of elections in North Carolina.
             Advances in database technology and data quality and the formation of
             an in-house investigative team now allow the agency to develop audits
             that flag irregularities for review by investigators. These “post-election
             integrity audits” compare voter and election records with various
             government databases to identify potentially ineligible voters and
             irregularities, ranging from unintentional violations to intentional voter
             fraud and elections tampering. [Appendix 1: Audit Descriptions]

             Conducting integrity audits requires NCSBE to walk an extremely tight
             line: Preserving processes that ensure broad access to the polls while
             preventing unlawful participation. Data cannot tell the whole story and
             audit results must be analyzed carefully by those who know the
             limitations of individual data sources. Data analysts work alongside
             trained investigators with prior experience in state and federal law
             enforcement to review cases before drawing conclusions or involving
             prosecutors.

             State law requires our agency to investigate “frauds and irregularities in
             elections” and to report violations to the attorney general or district
             attorneys. [Appendix 2: G.S. § 163-22(d)]

             NCSBE takes seriously its uniquely independent position to address
             allegations of fraud in the state through responsible, data-driven
             investigations. In 2015, this agency created a formal Investigations
             Division — one of a few of its kind in the nation — to review allegations
             related to elections and refer them to prosecutors when warranted by
             evidence.

             State and federal elected officials, journalists and everyday citizens have
             requested information regarding cases of fraud or investigations
             following the 2016 elections. [Appendix 3: Congressional Letter]

             Rather than providing information on a one-off basis, NCSBE staff
             prepared this report, which is intended to provide an overview of audits,
             findings and investigations related to the 2016 general election in North
             Carolina, while offering context necessary to avoid misinterpretation.
             Where possible, this report also provides numbers of voters who
             investigators are reviewing or who investigators have concluded were
             not eligible to participate.

             Irregularities occur in small percentages in nearly every election, and
             North Carolina is not immune to this. Administrative error and
             misunderstanding should be distinguished from systemic manipulation
             or intentional fraud. However, NCSBE understands that whether an
             irregularity is administrative, unintentional or intentional, the end result
             is an ineligible vote that dilutes votes lawfully cast by eligible voters.
             Even assuming all ineligible ballots identified in this report were cast
             for the prevailing candidate, no races -- statewide or local -- would
             have had a different outcome than the one already certified by the
             state.

                                       1
SUMMARY   Nearly 4.8 million N.C. voters participated in the 2016 general election,
          the largest number in state history. It is important to recognize that
          suspected cases of ineligible voters casting ballots and/or committing
          fraud represent a tiny fraction of that number.

          The following data points summarize the results of post-election audits
          from the 2016 general election:

             441 open cases of voting by suspected active felons. The State
              Constitution disqualifies current felons from voting until their
              sentence is completed, including probation or parole. Investigators
              were able to rule out more than 100 voters initially flagged as
              ineligible through the audit, further supporting the need for
              investigative review of data audits. These new processes are being
              implemented to ensure those serving felony sentences do not remain
              on the voter rolls and that all registrants are checked against the
              current felons’ database at the time of registration. New processes
              fill gaps in the list maintenance process outlined in G.S. § 163-
              82.14(c).
             41 non-citizens with legal status (green card, etc.) cast ballots.
              The State Constitution only permits U.S. citizens to register and to
              vote. The audit pairing state and federal databases identified an
              additional 34 voters who provided documents showing they are U.S.
              citizens. Investigators continue to review 61 additional records.
             24 substantiated cases of double-voting initiated through tips
              and data audits. An initial audit identified a few dozen additional
              voter records that remain under review, though administrative errors
              by poll workers can lead to voter history being assigned to the wrong
              people; this may lead to false positives in audits that can only be
              detected by more detailed review.
             Two cases of voter impersonation referred to prosecutors.
              NCSBE is conducting additional review using death data and
              double-voting audits to identify whether additional cases should be
              investigated. Of the two cases referred, one involves voting by mail,
              and the other involves voting in person. Both involve family
              members voting in the place of a recently deceased loved one,
              forgery of the deceased voter’s signature, and subsequent
              admissions to investigators. [Appendix 4: Admission Letters]
             Irregularities affecting absentee by-mail voting in Bladen
              County. The State Board voted unanimously late last year to refer
              an investigation into suspected criminal activity to federal
              prosecutors.
             No evidence of ballot stuffing or equipment tampering. NCSBE
              was among the first states to partner with the U.S. Department of
              Homeland Security in an effort last year to prevent cyber hacking.
              A separate audit of voting systems logs presented no evidence of
              administrative fraud, including in Durham County (where an
              investigation in the March primary was referred to local
              prosecutors).

          [Appendix 5: Breakdown of Voting Irregularities by Type, Party
          Affiliation of Voters]
                                   2
         All numbers above are subject to change based on ultimate investigative
         findings.

         A provisional ballot audit resulted in 428 ballots of eligible voters
         being counted that would not otherwise have counted. The audit was
         performed to ensure uniformity and compliance with election laws
         among the 100 county boards of election. [Appendix 1: Audit
         Descriptions]


FELONS   Under G.S. § 163-275(5), it is a Class I felony “for any person convicted
         of a crime which excludes the person from the right of suffrage, to vote
         . . . without having been restored to the right of citizenship.”

         NCSBE initiates investigations into possible cases of felons voting
         through a system of data audits followed by investigator review,
         referrals from county boards of elections and tips from the public.

         In late January 2017, NCSBE sent letters to suspected felon voters
         identified through data audits, notifying recipients that they may have
         illegally voted and that their registrations would be canceled in 30 days
         unless they objected in writing and presented evidence that they are not
         active felons. See G.S. §§ 163-82.14(c)(3) and 163-82.14(c) [Appendix
         6: Sample Letter to Suspected Felon Voters]

         Some suspected felons provided information showing they were not
         active felons (they had completed their sentences, been convicted of a
         misdemeanor or received a deferred prosecution, for example), and were
         eligible to vote. Others told investigators that they did not know they
         had lost their voting rights upon conviction.

         Currently, 441 files of suspected felon voters remain open after an initial
         screening and contacts or attempted contacts with the voters.

         Investigators have begun referring investigation reports regarding felons
         to local prosecutors. To date, 16 substantiated cases from the 2016
         general election have been referred to district attorneys. The remaining
         425 are expected to be referred when investigations are complete. Under
         state law, felon voting is a strict liability offense, and thus a felon may
         be convicted of a crime even if he or she does not know that voting while
         serving an active sentence is wrongful.

         Updated voter lists help prevent individuals from unintentional
         violations. An individual may, for instance, legally register to vote
         before becoming a felon and then appear at the polls while on probation.
         Such a person may not understand they are ineligible. NCSBE has
         reexamined its registration and list maintenance processes and is taking
         significant steps to discourage unlawful participation by current felons.
         NCSBE’s efforts include:




                                   3
                  Working with public safety officials and the court system to
                   ensure that convicted felons are expressly notified that they lose
                   their voting rights upon conviction, and regain them only after
                   completing their sentence, including probation and parole. Certain
                   suspects claimed they were never informed of the restriction. An
                   initial review of associated plea agreements and contact with
                   probation personnel indicate there is room to improve education
                   around voting rights. [Appendix 7: Letter to DPS/AOC on Felons]
                  Increasing data-sharing between local election officials to
                   ensure a felon removed in one county does not re-register in
                   another county, unless his or her sentence is complete. Though
                   the past system followed the requirements of G.S. § 163-82.14(c), a
                   gap in the legacy voting data system may have allowed some active
                   felons to register or to re-register without being detected.
                   Additional felons who did not vote in the general election were
                   recently removed from the voter rolls, closing that gap. These
                   removals followed the notice sent to felons by mail and waiting
                   period required under state law. Fixing the gap and educating
                   affected voters will reduce the opportunity for unintentional
                   violations. It also will improve the likelihood of successful
                   prosecutions against willful offenders.
                  Updating elections software to check felon status at the time of
                   registration. The improved system is being coded and will roll out
                   statewide this summer, substantially improving the maintenance
                   efforts through current technologies and new data-sharing
                   relationships.
                  Adding checkboxes to voter forms to ensure participants are
                   aware of voter qualifications, including the restriction on current
                   felons. [Appendix 8: New Voter Forms]
                  Educating the public about voting requirements through NCSBE
                   website, outreach events, news releases, social media and other
                   means.


NON-CITIZENS   The N.C. Constitution allows only U.S.-born and naturalized citizens to
               register and vote. It is unlawful for a non-citizen to register or vote in a
               state or federal election.

               A separate post-election audit and post-audit investigation using state
               and federal databases identified non-U.S. citizens suspected of casting
               ballots in the general election. Upon receipt of a letter from NCSBE, 41
               of these individuals acknowledged they were not U.S. citizens.
               [Appendix 9: Sample Letter to Possible Non-U.S. Citizen Voters].
               The investigation into these cases, including interviewing voters, is
               ongoing.

               All cases involve documented non-citizens who were admitted into the
               country lawfully. All individuals subject to this audit were matched to
               the Department of Homeland Security’s database using information
               obtained from the N.C. Division of Motor Vehicles (DMV).



                                         4
                NCSBE research shows the 41 non-citizen voters originally came from
                28 different countries. [Appendix 10: Breakdown of Non-U.S. Citizen
                Voters by Country of Origin]

                This audit, detailed in Appendix 1, identified 61 additional voters who
                did not respond to the letter, and investigations into those cases continue
                as well. And 34 voters, tagged by the same audit, subsequently provided
                proof of citizenship, highlighting the fact that data matches alone are not
                sufficient to verify citizenship or to take action against the voters
                without follow-up investigations.

                Information obtained from those who are not citizens illustrates the
                complexity of this work. A number of non-citizens said they were not
                aware that they were prohibited from voting. Interviews and evidence
                show that some non-citizens were misinformed about the law by
                individuals conducting voter registration drives or, in at least one
                documented case, by a local precinct official. One registrant in her 70s
                has lived in the United States for more than 50 years and believed that
                she was a citizen because she had been married to a U.S. citizen.

                Investigations on non-citizen cases also have revealed the complexities
                of immigration law and citizenship status. For instance, some
                individuals achieve citizenship as a matter of law through “derived
                citizenship” as the child of a naturalized citizen, though paperwork
                showing that changed status is only available if requested and official
                databases may not reflect the correct status. An Application for
                Certificate of Citizenship costs $1,170. Individual contact with affected
                registrants has also illustrated the limitations of the data. Even where
                data from the Division of Motor Vehicles, the U.S. Department of
                Homeland Security and the voter rolls matched exactly, a high
                proportion of flagged individuals were citizens. [Appendix 1: Audit
                Descriptions]. For this reason, it is important to take a case-by-case
                approach to these matters.

                As with felons, education and understanding of state law appear to be
                the primary problem. Consequently, warnings on voter registration
                forms and voting documents are being reviewed to improve their
                effectiveness. [Appendix 8: Revised Voter Forms]. NCSBE is
                working with the Division of Motor Vehicles to more clearly indicate
                that registrants must be U.S. citizens. Additionally, NCSBE is
                developing additional poll worker training to address the nuances with
                terms like “permanent resident” and “green card” so that poll workers
                are better equipped to assist voters who are uncertain about their
                eligibility.


DOUBLE VOTERS   So-called double voters violate state and federal law by voting more
&               than one time in a single election. A suspect may do so by voting
                multiple times within the same jurisdiction or in different jurisdictions.
IMPERSONATION   NCSBE is currently investigating 24 substantiated cases of double-
                voting from the 2016 general election.


                                          5
North Carolina maintains a strong system that checks for this behavior
throughout voting, whether through the mail, at early voting locations,
or in the precinct on Election Day. However, variations in voter
information or human error can allow a double voter to go undetected
until more nuanced investigation is performed. Some violators appear
to be “testers” trying to find holes in the system. Others claim their
property ownership in multiple jurisdictions should allow them to vote
in each, and others brush past the law to support their candidate by any
means necessary. Additionally, a case that initially appears to be a
double voter — an individual who votes twice — may actually be a case
of voter impersonation — an individual who casts a ballot using the
identity of another person.

Detecting double voting and voter impersonation is a time-intensive
process. Database matching is not enough, as administrative errors can
lead to voter history being assigned to the wrong person — such as when
a poll worker checks off the wrong name on the poll book. Instead, data
is only the starting point for cases that ultimately involve live interviews
and signature analyses. NCSBE has begun that process on possible in-
state double voting cases in 2016. This initial review of NC voter
registration records indicates that there are a few dozen possible
additional cases of double voting; however, this process is still in its
preliminary stages and staff have not yet completed review of voter
documents to determine whether the match was due to administrative
error rather than illegal voting.

NCSBE rarely encounters verified cases of voter impersonation, though
two cases are being referred to prosecutors from the election last fall. In
one instance, a widow voted by mail after allegedly forging her
husband’s signature in the presence of relatives. In the second instance,
a daughter allegedly presented in person to vote in the name of her
deceased mother. The suspects in each case indicated that they were
motivated out of a desire to carry out their loved one’s voting wishes.
[Appendix 4: Admission Letters]. NCSBE is conducting additional
audits using state and federal death databases and screening algorithms
to review 19 cases in which records indicate a date of death earlier than
the date on which records indicate that person voted. An initial review
of the voter registration documents indicates that a number of these are
likely cases of mistaken identity rather than voter fraud where, for
example, the death record was for a “John Smith Sr.” and the voter
record was for a “John Smith Jr.”

While no audit exists to catch all possible cases of voter impersonation,
double voter and deceased voter audits may detect such cases. State law
puts additional deterrents in place. They include requiring identification
documents from (1) voters whose information cannot be verified or who
wish to register and vote on the same day during the early voting period,
(2) requiring voters to state their name and address, and (3) requiring




                          6
                             two witness signatures or a notarial certificate on absentee return
                             envelopes.1

                             Also, since 2014, NCSBE has used data from the Interstate Crosscheck
                             Program as a tool to help identify voters who vote in more than one state
                             in the same election. Administered by the Kansas Secretary of State’s
                             office, the program identifies possible duplicate registrations among
                             states and provides evidence of possible double voting. NCSBE recently
                             received the program’s data for 2016 and will examine it in the coming
                             months.


NEXT STEPS                   NCSBE continues to investigate voting irregularities from the 2016
                             general election and will refer cases to prosecutors where appropriate.
                             Findings from post-election audits and subsequent investigations allow
                             NCSBE to pinpoint which policies are best suited to improving electoral
                             integrity in the state. For example, because this agency knows that many
                             irregularities occurred because of a lack of information and education,
                             we know to direct our efforts to better educating registrants and those
                             who help citizens register to vote. This agency stands ready to help
                             policymakers, advocacy organizations, media representatives, and the
                             general public understand the topic of voting irregularities and provide
                             information that will help them draw accurate and appropriate
                             conclusions.

                             This agency strongly cautions readers not to refer to each of these cases
                             as “voter fraud.” As stated earlier, “ineligible voters casting ballots”
                             may be the result of unintentional or intentional conduct. Fraud, in most
                             cases, is an intent crime that requires prosecutors to show that the voter
                             knowingly committed a crime.

                             The evidence suggests that participation by ineligible voters is neither
                             rampant nor non-existent in North Carolina. Our audits suggest that
                             in the 2016 general election, approximately 0.01% of ballots were cast
                             by ineligible voters. Most incidents are isolated and uncoordinated,
                             and detecting technical violations does not always prove purposefully
                             unlawful conduct. Our work indicates that ineligible voters are not
                             isolated to one political party or any geographical region of the state.

                             When people do vote unlawfully, either out of ignorance or to perpetrate
                             a fraud, NCSBE now has procedures in place to detect and investigate
                             those incidents and refer potential criminal cases to prosecutors where
                             warranted. North Carolina has made tremendous advances in data
                             analysis and investigation tactics, and NCSBE remains committed to
                             improving elections administration responsibly by integrating new data
                             streams into its processes, where appropriate. The report reflects our
                             agency’s commitment to public transparency, the rule of law, and our
                             mission to promote access to the polls and the vigilance necessary to
                             preserve the credibility of electoral outcomes.

 1
  A federal court enjoined additional identification and registration requirements under S.L. 2013-381 on
 July 29, 2016.
                                                          7
                                                                                             Post-Election Audit Report




                                       APPENDIX 1
                                       Audit Descriptions
Overview

The following audits are designed to ensure election integrity by maintaining accurate voter rolls and
proper oversight of election processes. Audits take various forms and are crafted to identify data
anomalies that could indicate potential issues or problems, while supporting the N.C. State Board of
Elections’ goal of uniformity and compliance across 100 counties.

The audits have detected instances in which ineligible voters are suspected of casting ballots in the 2016
general election. NCSBE has developed a thorough process to investigate these cases and, when
warranted, refer them to prosecutors across the state to consider criminal charges. NCSBE understands
that some of these cases will be prosecuted and others will not, based on the unique circumstances of
each case.

It is important to note that data used to identify suspected ineligible voters, like all data, is not perfect
and matches require further analysis and investigation. This agency has taken great care to ensure that
no one is publicly accused of any crime or referred to prosecutors without evidence that a crime was
committed and that referral for prosecution is warranted.


Felon Audit

Under state law, it is a Class I felony “for any person convicted of a crime which excludes the person
from the right of suffrage, to vote . . . without having been restored to the right of citizenship.”

After an election, the N.C. State Board of Elections checks the state’s voter registration database against
a list of current felons from the N.C. Department of Public Safety. This analysis cross-checks dates of
birth and driver’s license numbers between the two databases. When a match occurs, NCSBE reviews
voting history to determine whether the individual may have cast a vote while serving a felony sentence.

If an active felon appears to have voted, NCSBE investigators then refer to an additional criminal records
database, the Criminal Justice Law Enforcement Automated Data Services (CJLEADS), for further
verification. The resulting matches from this second check may then be followed up with interviews,
mailings and other traditional investigative methods.

If a current felon appears to be improperly registered, county boards of elections may proceed to remove
the registration following notice and hearing, if requested, as required by state law.


Non-U.S. Citizen Audit

The N.C. Constitution allows only U.S.-born and naturalized citizens to register and vote, and it is
unlawful for a non-citizen to vote in a state or federal election. To identify non-U.S. citizens who may
have cast ballots, NCSBE first checks voter records against N.C. Division of Motor Vehicles (DMV)
data, which indicates whether a customer’s driver’s license contains a restriction code related to their
non-citizen status. Other DMV tables are then cross referenced to determine if evidence of citizenship
was provided in a subsequent visit to the DMV.




                                                                                                         Appendix Page 1
                                                                                            Post-Election Audit Report




The resulting matches are run through the U.S. Department of Homeland Security’s Systematic Alien
Verification for Entitlements Program (SAVE) database, an information service for agencies to verify
an individual’s immigration status.

NCSBE has determined based on past experience that a match with the SAVE database is not a reliable
indicator that a person is not a U.S. citizen because the database is not always updated in a timely manner
and individuals who derived citizenship from their parents through naturalization or adoption may show
up as non-citizens in SAVE.

Also, due to timing issues and the fact that DMV data is generally updated only when licenses are issued,
DMV data alone is not reliable for this purpose either. In fact, voters who appear to be non-citizens
based on DMV data were confirmed to be U.S. citizens in the SAVE database 97.6 percent of the
time.

If SAVE indicates a voter is a non-citizen, NCSBE opens a case file and attempts to contact the voter to
determine citizenship status through mailings and interviews. Because of the unreliability of citizenship
data, voters who appear to be non-citizens — where both data sources indicate non-citizenship status —
are not removed from the rolls, absent independent confirmation that they are not citizens. In fact,
approximately three-quarters of those who subsequently provide proof of U.S. citizenship continued to
appear as non-citizens in the SAVE database.

Manual Entry Audit

County election officials occasionally must enter election results by hand directly into the vote tabulation
software. This may occur, for example, due to a media card failure. This audit can catch inadvertent
mistakes in transcribing numbers, as well as purposeful manipulation of data. After the 2016 election,
the NCSBE identified all manual entries that occurred in November across the state. Data analysts then
reached out to the counties to identify the reasons for the manual entries. NCSBE determined all
manually entries were done for valid purposes. In the future, manual entry audits will include an
automated process able to detect transcription errors in real time as results are entered by hand. This
change, still under development, will help ensure the accuracy of manual entries made in future elections.

Voter History Audit

When voters check in at polling places, they fill out authorization to vote (ATV) forms or one-stop
applications during early voting. This results in a voter history record for each individual. When ballots
are run through tabulators, tabulation software provides election return data that identifies the number of
ballots cast. This audit compares the number of ATV forms and one-stop applications with the number
of physical ballots cast. Those two numbers should generally match, but may be slightly off for valid
reasons, such as if a voter checks in and then decides not to vote.

This audit is designed to identify certain problems or fraud, such as ballot stuffing, fraudulent manual
entries, tampering with media cards or certain ballot coding issues.


Provisional Ballot Audit

Voters cast provisional ballots when questions arise about their qualifications or eligibility to vote in
certain contests. Those ballots are held aside pending research by county boards of elections as to whether
they should be counted.




                                                                                                        Appendix Page 2
                                                                                          Post-Election Audit Report




This audit is aimed at ensuring all 100 counties make uniform decisions that comply with election laws
when counting provisional ballots. It compares provisional voter data to several data sources, including
the DMV database, an incomplete queue that catalogs registration attempts that were deemed incomplete
and the current registration database as of Election Day. Data analysts execute matching algorithms to
determine whether provisional voters were eligible vote in the counties where they presented to vote.
Additionally, two web services are used to geocode the voters’ addresses to confirm that they resided in
the county at the time they voted. Audit results are sent to county boards of elections, which analyze
them and, where appropriate, amend their canvasses to reflect any changes.

For the 2016 general election, this audit resulted in 428 voters statewide whose provisional ballots were
counted in accordance with current election law. Those ballots wouldn’t have been counted otherwise.




                                                                                                     Appendix Page 3
                   Post-Election Audit Report




APPENDIX 2
G.S. § 163-22(d)




                             Appendix Page 4
                       Post-Election Audit Report




APPENDIX 3
Congressional Letter




                                 Appendix Page 5
Post-Election Audit Report




          Appendix Page 6
                            Post-Election Audit Report




 APPENDIX 4.1
Admission Letter (Case 1)




                                      Appendix Page 7
Post-Election Audit Report




          Appendix Page 8
Post-Election Audit Report




          Appendix Page 9
                            Post-Election Audit Report




 APPENDIX 4.2
Admission Letter (Case 2)




                                     Appendix Page 10
Post-Election Audit Report




         Appendix Page 11
Post-Election Audit Report




         Appendix Page 12
                                                            Post-Election Audit Report




                         APPENDIX 5
Breakdown of Voting Irregularities by Type, Party Affiliation of Voter




                                                                     Appendix Page 13
Post-Election Audit Report




         Appendix Page 14
Post-Election Audit Report




         Appendix Page 15
                                   Post-Election Audit Report




      APPENDIX 6
Letter to Suspected Felon Voters




                                            Appendix Page 16
                              Post-Election Audit Report




    APPENDIX 7
Letter to DPS/AOC on Felons




                                       Appendix Page 17
Post-Election Audit Report




         Appendix Page 18
                      Post-Election Audit Report




APPENDIX 8
Revised Voter Forms




                               Appendix Page 19
Post-Election Audit Report




         Appendix Page 20
                                                    Post-Election Audit Report




               APPENDIX 9
Sample Letter to Possible Non-U.S. Citizen Voters




                                                             Appendix Page 21
Post-Election Audit Report




         Appendix Page 22
Post-Election Audit Report




         Appendix Page 23
Post-Election Audit Report




         Appendix Page 24
Post-Election Audit Report




         Appendix Page 25
                                                    Post-Election Audit Report




                  APPENDIX 10
Breakdown of Non-U.S. Citizen Voters by Country of Origin




                                                             Appendix Page 26
Numbered Memo 2018-09
September 7, 2018




         Any and all poll boon, &-poll boob. voting miord&, and/or vote:r anthomaticm documents, end
         executed officia.11:>allota (in.eluding absentee., official ballot$), that were submitted to, filed by,
         received by, and/or m.a.intained by thelllllleounty Board ofEiection.s ftom August 30, 2013
         tbrough Augasl 30, 2018.




              Fm1hennore. we wish to clarify. especially for the County Boards. that the request for
      Yoting records and voting autho1ization documents \Votild include. without limitation. all Absentee
      Applications and Ce1iificates (including envelopes) for the time period specified in the subpoenas.



This retention request expands the scope ofNumbered Memo 2018-04. Due to the broad scope of
the subpoena issued to the State Board, all 100 county boards of elections are instructed to preserve
the above documents.


Secrecy of Voted Ballots
State law protects the right of voters to a secret ballot. County boards of elections are reminded
that G.S. § 163A-1105(e) prohibits the disclosme of voted ballots or paper or electi·onic records of
individual voted ballots absent a comt order. It is a Class 1 misdemeanor for you or anyone with
access to voted ballots or records to knowingly disclose these documents without a comt order.


State Board Order
The State Board's Order regarding representation by the Attorney General's office is enclosed.
No additional action by the county boards or county attorneys is required at this time.




                                                           2
                                                                                                 Mailing Address:
                                                                                                 P.O. Box 27255,
                                                                                                 Raleigh, NC 27611
                                                                                                 (919) 814-0700 or
                                                                                                 (866) 522-4723
                                                                                                 Fax: (919) 715-0135


                                     NUMBERED MEMO 2019-01

TO:             All County Boards of Elections

FROM:           Kim Westbrook Strach, Executive Director

RE:             Response to Subpoenas Issued by the U.S. Attorney’s Office for the Eastern District of
                North Carolina

DATE:           February 6, 2019

                                      Production of Records
On August 31, 2018, the U.S. Attorney’s Office for the Eastern District of North Carolina issued identical
grand jury subpoenas to each of the county boards of elections within its jurisdiction seeking millions of
documents including all voting records over a period of years, including ballots that would have to be
redacted. The Office also issued a grand jury subpoena to the State Board of Elections & Ethics
Enforcement (“State Board”) for some of the same records and additional information for all North
Carolina’s voters maintained within our central system in Raleigh.

On September 7, 2018, I issued Numbered Memo 2018-09 requiring every county board to preserve the
documents described in the subpoenas. The Numbered Memo also informed you that, the State Board’s
members had unanimously exercised their supervisory authority over elections administration under N.C.
Gen. Stat. §§ 163A-741(a) and 163A-745 to request that the Attorney General of North Carolina take the
steps necessary to quash the subpoenas to the counties and to the State Board (collectively, the
“Subpoenas”).

The U.S. Attorney’s Office agreed to extend the compliance date for responding to the Subpoenas until
January 14, 2019. Now, the Attorney General’s office has directed the State Board to acquire the records
associated with 289 individuals who were previously registered in counties within the Eastern District.
These records will be transmitted to the U.S. Attorney’s Office in response to the Subpoenas. It is our
understanding that this limited production is all that is required at this time.

Accordingly, the State Board Office will be reaching out, individually, to each of the counties in the Eastern
District, identifying the records your county may need to retrieve and review so our agency can produce
the responsive records on your behalf. Initial indications suggest that more than two-thirds of the prior
registrants were already inactive in 2017; that for twenty-two of the affected counties, there were five or
fewer registrations; and that no registrants were immediately identified in Bertie, Columbus, Dare,
Granville, Hyde, Jones, Northampton, Pamlico, Tyrrell, or Warren counties.

In response to the Subpoenas, the State Board of Elections is also providing registration records on
approximately 500 individuals statewide who resided outside the Eastern District of North Carolina.

                                    Preservation of Records
Out of an abundance of caution, Numbered Memo 2018-09 remains in effect for all county boards of
elections in the State, and all records identified therein must be retained and preserved.
No additional action by the county boards or county attorneys is required at this time.
